Citation Nr: 9929428	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  95-37 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypopharynx 
carcinoma, secondary to exposure to Agent Orange.

2.  Entitlement to service connection for carcinoma of the 
liver, secondary to exposure to Agent Orange. 

3.  Entitlement to service connection for heart disease with 
high blood pressure, secondary to service-connected post-
traumatic stress disorder (PTSD) or exposure to Agent Orange.  

4.  Entitlement to service connection for peripheral 
neuropathy, including neuropathy of the right hand, secondary 
to exposure to Agent Orange. 

5.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.  

6.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
November 1970, including service in Vietnam from March 9, 
1969 to March 8, 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in March 1995, 
April 1997 and October 1997 of the Department of Veterans 
Affairs (VA) Regional Offices in Montgomery, Alabama, and 
Cleveland, Ohio (ROs), which denied the benefits sought on 
appeal.

In a written transcript of a RO hearing in April 1996, it is 
noted the veteran expressed a desire to withdraw his appeal 
with regard to entitlement to service connection for 
peripheral neuropathy.  However, in a written statement 
received in October 1996, the veteran expressed his desire to 
reinstate the appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypopharynx carcinoma, secondary to exposure to Agent Orange, 
is not plausible.

2.  The veteran's claim for service connection for carcinoma 
of the liver, secondary to exposure to Agent Orange, is not 
plausible.  

3.  The veteran's claim for service connection for heart 
disease with high blood pressure, secondary to service-
connected post-traumatic stress disorder (PTSD) or exposure 
to Agent Orange, is not plausible.  

4.  The veteran's claim for service connection for peripheral 
neuropathy, including neuropathy of the right hand, secondary 
to exposure to Agent Orange, is not plausible. 

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating appeal, and 
appeal for a total rating based on individual 
unemployability, has been obtained by the RO.

6.  The veteran's PTSD results in some flashbacks, nightmares 
and anxiety, productive of no more than definite social and 
industrial impairment with no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

7.  The veteran's service-connected disabilities have not 
been shown to preclude substantially gainful employment 
consistent with the veteran's education and occupational 
history.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
hypopharynx carcinoma, secondary to exposure to Agent Orange, 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for carcinoma 
of the liver, secondary to exposure to Agent Orange, is not 
well-grounded.  38 U.S.C.A. § 5107.

3.  The veteran's claim for service connection for heart 
disease with high blood pressure, secondary to service-
connected PTSD or exposure to Agent Orange, is not well-
grounded.  38 U.S.C.A. § 5107.

4.  The veteran's claim for service connection for peripheral 
neuropathy, including neuropathy of the right hand, secondary 
to exposure to Agent Orange, is not well-grounded.  
38 U.S.C.A. § 5107.

5.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1999).

6  The criteria for a total evaluation based on 
unemployability, due to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) and (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he was exposed to 
Agent Orange while serving in Vietnam.  In various 
correspondence to VA, as well as during an April 1996 RO 
personal hearing, he has contended that because of his 
exposure to Agent Orange he now suffers from hypopharynx 
carcinoma, carcinoma of the liver, and peripheral neuropathy.  
He also contends that he now has heart disease with high 
blood pressure, either as a result of his exposure to Agent 
Orange or because of his service-connected PTSD.  During his 
hearing, he testified that he was treated for hypertension 
during service for one year, before being taken off 
medication.  

In addition, the veteran maintains that the current 30 
percent evaluation assigned for his PTSD does not adequately 
reflect the severity of that disability, and that his 
service-connected disabilities preclude employment.  
Therefore, a favorable determination has been requested.

I.  Entitlement to service connection for hypopharynx 
carcinoma, carcinoma of the liver, and peripheral neuropathy, 
including neuropathy of the right hand, secondary to exposure 
to Agent Orange; and heart disease with high blood pressure, 
secondary to exposure to Agent Orange or to service-connected 
PTSD. 

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).  Additionally, where 
a veteran has served 90 days or more during a period of war, 
and a malignant tumor or arteriosclerosis becomes manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals) held 
that when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, and has a 
disability listed at 38 C.F.R. § 3.309(e), shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  If a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of § 3.307(a)(6) are 
met, even though  there is no record of such disease during 
service:  chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, soft-
tissue sarcoma, prostate cancer, and acute and sub-acute 
peripheral neuropathy.  38 C.F.R. § 3.309(e) (1999).  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Note 2 of 38 C.F.R. § 3.309(e).  
Respiratory cancer includes cancer of the larynx.  38 C.F.R. 
§ 3.309(e).  Presumptive service connection for acute and 
subacute peripheral neuropathy requires that the acute and 
subacute peripheral neuropathy manifest to a degree of at 
least 10 percent within a year of service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  The VA has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
appropriate for any condition for which the Secretary has not 
determined that a presumption of service connection is 
warranted.  59 Fed. Reg. 341 (1994).

A preliminary review of the record indicates that the veteran 
served in Vietnam during the relevant period specified above.  
However, he has not been clinically diagnosed with a 
disability listed at 38 C.F.R. § 3.309(e).  Accordingly, 
exposure to Agent Orange in service may not be presumed.

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for hypopharynx 
carcinoma, carcinoma of the liver, and peripheral neuropathy, 
including neuropathy of the right hand, secondary to exposure 
to Agent Orange; and heart disease with high blood pressure, 
secondary to exposure to Agent Orange or to service-connected 
PTSD.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for a claim for 
direct service connection to be well-grounded.  Initially, 
there must be competent (i.e. medical) evidence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Turning to the evidence of record, the veteran's service 
medical records are negative for complaints, findings, 
symptoms, or diagnoses related to hypopharynx carcinoma, 
carcinoma of the liver, heart disease, high blood pressure, 
or peripheral neuropathy.  

Carcinoma of the liver has also not been clinically 
demonstrated subsequent to service.  Service connection may 
not be established in the absence of competent evidence of 
the claimed disability.  Hence, there exists no plausible 
basis for a grant of service connection for carcinoma of the 
liver.

The Board notes that competent evidence (i.e. post-service 
private and VA medical records) do include diagnoses of 
hypopharynx carcinoma, and heart disease with high blood 
pressure, initially demonstrated years after service.  As 
such, the hypopharynx carcinoma, and heart disease with high 
blood pressure, are not subject to presumptive service 
connection based upon demonstration to a compensable degree 
within one year of separation from service.  

Regarding entitlement to service connection for hypopharynx 
carcinoma, heart disease with high blood pressure, and 
peripheral neuropathy on a direct basis, there is no 
competent (medical) evidence suggesting a link between any of 
these disorders and the veteran's active service, to include 
any established exposure to Agent Orange during active 
service.  Similarly, there is no competent evidence, such as 
a medical opinion, showing a nexus or link between the 
veteran's current heart disease with high blood pressure and 
his service-connected PTSD.  Ideally, such an opinion would 
be based on a review of the record.  Id.  Because of the lack 
of competent evidence of such a relationship in this case, 
the veteran's claim for service connection for heart disease 
with high blood pressure, secondary to service-connected 
PTSD, is not well-grounded and the appeal must be denied.

The diagnosed hypopharynx carcinoma, heart disease with high 
blood pressure, and peripheral neuropathy are not included 
among the disabilities listed in 38 C.F.R. § 3.309(e).  The 
veteran's peripheral neuropathy, including of the right hand, 
cannot be considered to be "acute and subacute peripheral 
neuropathy" as the regulation defines that disability to be 
a transient peripheral neuropathy that appears within months 
of exposure and resolves within two years of the date of 
onset. 38 C.F.R. § 3.309(e), 61 Fed. Reg. 57586, 89 (November 
7, 1996).  The medical evidence shows that the veteran has 
had complaints of peripheral neuropathy decades after his 
claimed exposure to herbicides.  Accordingly, the Board finds 
that the veteran is not entitled to service connection for 
peripheral neuropathy, to include neuropathy of the right 
hand, heart disease with high blood pressure, or hypopharynx 
carcinoma, as a result of exposure to herbicides on a 
presumptive basis. 

The Board is cognizant of the veteran's own personal opinion 
that the claimed conditions are the result of Agent Orange 
exposure while on active duty, as well as his opinion that 
his current hypertension was initially demonstrated while on 
active duty.  The Board is also cognizant of the veteran's 
own personal opinion, as reported during a December 1994 VA 
psychiatric examination, that his PTSD symptoms caused a 
heart attack, and continued to result in chest pains.  
However, while the veteran is competent to describe his 
observations relative to his health, as a layperson, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
veteran's own testimony does not constitute competent 
evidence that the claimed conditions are the result of his 
active service, or to exposure to Agent Orange during his 
active service, or that his heart condition and hypertension 
are secondary to his service-connected PTSD.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for the claimed 
disabilities.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 

II.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA treatment records have been 
obtained and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's claim for an increased rating was received in 
October 1996.  During the pendency of the appeal, effective 
November 7, 1996, the regulations applicable to rating the 
disability at issue were changed.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  However, in Rhodan v. 
West, 12 Vet. App. 55 (1998), it was held that new rating 
criteria could not have retroactive application. 

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Diagnostic Code 
9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Diagnostic Code 9411.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation for PTSD is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Diagnostic Code 9411.

A 50 percent evaluation for PTSD is warranted by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Diagnostic Code 9411.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a March 1995 rating 
decision.  The assigned evaluation was 30 percent, effective 
February 1994.  The 30 percent evaluation has been continued 
to date.  

On VA examination in December 1994, the veteran reported he 
currently had flashbacks, nightmares, depression and 
restlessness, pursuant to a diagnosis of PTSD. 

On June 1997 VA psychiatric examination, the veteran reported 
re-experiencing traumatic events of Vietnam with distressing 
intrusive and recurrent recall of the events, frequent 
nightmares of the events, and significant psychological 
stress when exposed to things that might symbolize the 
events.  The veteran also reportedly avoided reminders of 
Vietnam; avoided thoughts, feelings and activities that might 
recall Vietnam; and saw himself with a foreshortened future 
with no expectation of a normal life or marriage.  It was 
also reported that the veteran had persisting symptoms of 
increased arousal, difficulty falling asleep and staying 
asleep, exaggerated startle response, difficulty 
concentrating and excessive irritability at times.  

On objective examination, the veteran was quite anxious and 
tremulous, spoke in a thin voice with difficulty in 
expressing himself, was easily agitated and quite anxious, 
had difficulty discussing his war-time events, and overall 
showed significant psychiatric impairments.  The Axis I 
diagnosis was PTSD, rule-out co-existing affective disorder.  

A VA discharge summary of a hospitalization from early July 
1996 through early September 1996 reflects an Axis I 
diagnosis of PTSD, and an Axis V GAF score of 34 on 
admission.  The veteran was admitted with PTSD, flashbacks, 
nervousness and symptoms.  He was treated with medications 
and moved from a closed to an open ward.  His GAF was 60 on 
discharge.

VA mental health clinic records reflect complaints of 
insomnia, flashbacks and nightmares, as well as concern by 
the veteran over his various health problems.  The veteran 
was noted to be living with his wife and would help around 
the house when she was at work.  The veteran was treated with 
medication.  

Based on a thorough review of the evidence, the Board finds 
that the medical evidence fails to indicate that the 
veteran's PTSD warrants 50 percent evaluation under the old 
or the new criteria.

In reaching this determination, the Board recognizes that the 
veteran was provided a GAF score of 34 on one occasion on 
hospital admission in July 1996.  According to the GAF 
Functioning Scale, a score of 34 represents some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  DSM-IV;  38 C.F.R. § 4.125 (1999).

Significantly, however, he responded well to treatment such 
that a GAF score of 60 was noted on hospital discharge in 
September 1996.  According to the GAF Scale, a score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  Id. 

Further, the remaining evidence indicates that the veteran 
has not required VA or private hospital treatment for PTSD 
since his September 1996 hospital discharge.  In fact, the 
only treatment for PTSD shown after September 1996 consisted 
of monthly VA outpatient visits during 1997.  Reports of 
these visits do not indicate that the veteran's PTSD 
symptomatology affected his social or occupational 
functioning.  They demonstrate that the veteran was able to 
live with wife and help her with house work.  

As there is no evidence that the veteran's PTSD warrants an 
evaluation in excess of 30 percent, an increased evaluation 
is denied.  

III.  Entitlement to a total rating based on individual 
unemployability, 
due to service-connected disabilities.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

The veteran currently has service-connection established for 
PTSD, evaluated as 30 percent disabling, and for fracture of 
the third finger of the right hand, proximal phalanx, 
evaluated as noncompensable.  The combined evaluation for the 
service-connected disabilities is 30 percent.  38 C.F.R. 
§ 4.25 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(1999).  This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for total disability compensation purposes.  

Total disability ratings for compensation may also be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, extra-schedular consideration is appropriate in 
all cases of veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(b).

Based on a careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence of 
record fails to show that the veteran satisfies the criteria 
for a total disability evaluation based on unemployability, 
due to service-connected disability.  First, the combined 
schedular evaluation of 30 percent for the veteran's two 
service-connected disabilities does not warrant a finding of 
total disability under the provisions of 38 C.F.R. §§ 3.340, 
3.341, or 4.16(a).  In addition, the record does not 
demonstrate that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, consistent with his two years of 
college education and occupational experience as a 
maintenance electrician, so as to warrant the benefits sought 
under the provisions of 38 C.F.R. § 4.16(b).  

The Board finds that the clinical evidence of record is 
consistent with the current noncompensable evaluation 
assigned for the service-connected right finger disability.  
The veteran has submitted no evidence that this disability 
warrants a compensable evaluation.  

The Board recognizes that a November 1994 decision by the 
Social Security Administration (SSA) found that the veteran 
was disabled as of November 1, 1993.  A review of the medical 
records on which the SSA based its decision do not show that 
the veteran's service-connected PTSD or right finger 
disability preclude him from employment.  In fact, reports of 
private disability evaluations, conducted in April and July 
1994 in connection with the veteran's SSA claim, do not even 
diagnose PTSD.  According to the November 1994 SSA decision, 
the veteran's primary diagnosis was found to be 
arteriosclerotic heart disease, and his secondary diagnosis 
was found to be seizure disorder.  As the veteran's age and 
nonservice-connected disabilities are not for consideration 
in determining entitlement to a total rating for compensation 
purposes based on individual unemployability, the SSA 
decision is not relevant to his claim. 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disability.  


ORDER

Service connection for hypopharynx carcinoma, secondary to 
exposure to Agent Orange, is denied.

Service connection for carcinoma of the liver, secondary to 
exposure to Agent Orange, is denied. 

Service connection for heart disease with high blood 
pressure, secondary to service-connected PTSD or exposure to 
Agent Orange, is denied.  

Service connection for peripheral neuropathy, including 
neuropathy of the right hand, secondary to exposure to Agent 
Orange, is denied. 

An evaluation in excess of 30 percent for PTSD is denied. 

A total rating based on individual unemployability, due to 
service-connected disabilities, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

